Opinion by
Watkins, J.,
The claim of Helen B. Jones for unemployment compensation was denied by the bureau, the referee and the board.
Her last employment was by the Eureka Specialty Company, Scranton, Pennsylvania, as a bindery worker, on the third shift, five nights a week. She was being paid $1.51 per hour. Her last day of work was June 27, 1957, when the night shift was eliminated.
On September 20, 1957, she was offered a referral for work as a spinner-trainee at the Sauquoit Silk Company, Scranton. She would receive $1.13 an hour, on the third shift, six nights a week. The claimant refused the referral because she wanted to await recall by her former employer. There was no definite date for such recall.
Such action by the claimant disqualifies her for benefits in that, she refused a valid offer of employment without showing any urgent or compelling reason for her refusal. Section 402(a) of the Unemployment Compensation Law of December 5, 1936, P. L. 2897, as amended, 43 PS §802(a); Wojciechowski Unemployment Compensation Case, 186 Pa. Superior Ct. 362, 142 A. 2d 756 (1958).
*547And as the board found, her reason for remaining unemployed detached her from the labor market and made her unavailable for work within the meaning of Section 401(d) of the Unemployment Compensation Law, 43 PS §801 (d). The claimant rendered herself unavailable for work by conditions and limitations as to employment. Rex Unemployment Compensation Case, 183 Pa. Superior Ct. 442, 132 A. 2d 363 (1957).
Decision affirmed.